MERRIMAN S. SMITH, JUDGE.
On April 2, 1947, Alex Farley, the claimant, while returning to his home with a bushel basket of groceries on his back, upon crossing a bridge spanning Guyandotte River, on state route No. 3, at Chapmansville, Logan county, West Virginia, stepped into a hole in the floor of the bridge and skinned his leg to such an extent that the medical services rendered amounted to $20.00. He lost twelve weeks work by virtue of such injury. It was about *82eight o’clock in the evening when claimant was walking with the bushel basket of groceries on his back, and the headlights of an approaching automobile were so bright that he became blinded therefrom and stepped into a hole in the floor of the bridge which was about two feet by ten inches in diameter, sustaining an injury to his right leg. He therefore makes claim for $100.00 for medical services received and the loss of twelve weeks work.
The state road commissioner concurred in the payment of this claim and it was approved by the attorney general.
The state’s primary roads and all bridges should be maintained in a reasonably safe condition at all times and a hole two feet by ten inches in diameter is an unsafe condition for pedestrians, especially at nighttime. From the record there was no act of contributory negligence on the part of claimant. Therefore, an award in the sum of one hundred dollars ($100.00) is hereby granted to the claimant, Alex Farley, by a majority of the court.